Citation Nr: 1203221	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-26 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Eligibility for Dependents' Educational Assistance (DEA) under the provisions of Chapter 35, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to April 1969.  The appellant is the Veteran's daughter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that the appellant was not eligible for DEA benefits. 


FINDINGS OF FACT

1.  The appellant was born in February 1977 and is the daughter of the Veteran.

2.  The Veteran was granted service connection for multiple myeloma in May 2001.  He was given a 100 percent rating effective from May 15, 2001.  The rating was not a permanent and total rating.

3.  The Veteran's rating was continued at the 100 percent rating in November 2004.  Basic eligibility for DEA benefits was established at that time, effective from October 20, 2004.

4.  The Veteran died in April 2006.  His death was due to a service-connected disability.  Basic eligibility to DEA benefits was established effective from April 2006. 

5.  The appellant was beyond her 26th birthday prior to the initial determination of eligibility for DEA benefits established as October 24, 2004.  


CONCLUSION OF LAW

The statutory criteria for entitlement to DEA benefits under Chapter 35 have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.807, 21.3021, 21.3040 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran served on active duty from July 1966 to April 1969.  He submitted a claim for VA disability compensation benefits in May 1969.  He was granted service connection for urticaria in August 1969.  He was given a noncompensable disability rating.  The Veteran's disability rating was increased to 10 percent in May 1975.  

The Veteran submitted evidence of his dependents in October 1977.  In addition to his certificate of marriage, he submitted certificates of birth for his children.  This included the appellant and her certificate identified her birth date in February 1977.

The Veteran submitted a claim for entitlement to service connection for multiple myeloma in May 2001.  He was granted service connection that same month.  He was given a 100 percent rating effective from May 15, 2001.  Although the Veteran was rated at the 100 percent level, basic eligibility for DEA benefits was not established.  The rating was not considered permanent at that time and a future examination was tentatively scheduled for May 2002.  (The only other service-connected disability was his urticaria, rated at the 10 percent level.)

The diagnostic code used to evaluate the Veteran's myeloma disability, Diagnostic Code 5012, is used to evaluate disabilities involving malignant new growths of bones.  38 C.F.R. § 4.71a (2011) (unchanged since 2001).  The rating criteria provides for a 100 percent rating that is to be continued for 1 year following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure.  If there has been no local recurrent or metastases, the rating will be based on residuals.  Id.  Thus, the initial assignment of the 100 percent rating does not result in an automatic determination of a permanent total disability.

The Veteran submitted a VA Form 21-686c, Declaration of Dependents Status, in July 2001.  He listed his spouse as his only dependent at that time.

The Veteran was given a VA examination in December 2002.  A rating decision continuing his 100 percent rating was issued in February 2003.  The rating was not considered permanent at that time and future examination was tentatively scheduled for September 2003.  The appellant had reached the age of 26 at the time of this rating decision.

The Veteran was scheduled for a VA examination in November 2004.  He failed to report.  A Report of Contact, dated November 12, 2004, indicated that the Veteran reported he had been in the hospital and unable to report for his examination.  The Veteran advised that his multiple myeloma was considered to be terminal.  The Veteran further advised that his kidneys were failing as a result of treatment he received for his myeloma.  The VA employee indicated that she advised the Veteran his 100 percent rating would be continued and that VA would develop a claim for service connection for kidney failure.

The RO issued a rating decision dated November 12, 2004.  The rating decision continued the 100 percent rating for service-connected multiple myeloma.  Basic eligibility for DEA benefits was also established, effective from October 20, 2004.  According to the rating decision, this date was the date of the requested VA examination that was expected to determine the Veteran's status.

The Veteran was granted service connection for acute renal failure and anemia in February 2005.  He was also granted entitlement to special monthly compensation for being housebound.  The effective date for all three grants was the date of the telephone conversation of November 12, 2004.

The Veteran's spouse submitted a claim for entitlement to service connection for the cause of the Veteran's death in July 2006.  The claim was granted in August 2006.  Basic eligibility for DEA benefits was also established as of the date of the Veteran's death in April 2006.

The appellant's education folder shows an initial claim for DEA benefits was received in June 2007.  She submitted evidence of having completed an education program in 2001 along with evidence of student loans that were used to finance her education during 2001.

The appellant's claim was denied in August 2008.  The denial was based on the appellant having turned 26 prior to the date the Veteran's disability was rated as permanent and total.  The decision referred to the date of October 20, 2004, as the first instance where basic eligibility for DEA benefits was established.

The appellant's notice of disagreement was received in March 2009.  The appellant contended that the Veteran was determined to have a permanent and total disability in May 2001.  This would be prior to her 26th birthday.  She said that as soon as her father was found to be 100 percent disabled she filed a claim for Chapter 35 benefits.  She said the claim was made to VA in April 2001.  She said she did not hear anything in regard to the claim and was told to reapply and she did, although she did not provide a date for the second claim.  She noted that the Veteran died in April 2006.  The appellant said she contacted the RO in Buffalo, New York, to find out what had happened to her claim.  She said she was told her claim should have been filed with the RO in Muskogee.

The appellant said she filed a third claim with Muskogee.  She noted her claim was denied because the Veteran was not listed as 100 percent disabled until 2004.  She disputed this by again noting he was given a 100 percent rating in May 2001.  She submitted a copy of the May 2001 rating decision as well as the letter transmitting notice of the rating action from May 2001.

The RO issued a statement of the case (SOC) in April 2009.  The SOC noted when the Veteran was first found to have a permanent and total disability rating - October 2004.  The SOC further noted that the appellant was over the age of 26 at that time and not eligible for DEA benefits.

The appellant perfected her appeal in June 2009.  She maintained her argument that entitlement to eligibility benefit was established with the 100 percent rating of May 2001.  

II.  Analysis

Dependents' educational assistance benefits are provided pursuant to Chapter 35, Title 38, United States Code, to certain qualifying dependents of certain classes of veterans. 

In pertinent part, Chapter 35, Title 38, United States Code, extends the VA educational program to children of veterans who die of a service-connected disability; or has a total disability permanent in nature resulting from a service-connected disability or who die while having a disability evaluated as total and permanent in nature resulting from a service-connected disability.  See 38 U.S.C.A. § 3501(a)(1)(A) (West Supp. 2011); 38 C.F.R. §§ 3.807, 21.3021 (2011).  Ordinarily, an eligible child's period of eligibility for educational assistance under Chapter 35 ends on her 26th birthday.  38 U.S.C.A. § 3512(a) (West Supp 2011); 38 C.F.R. §§ 21.3040(a), (c) (2011). 

The evidence in this case is indisputable.  The Veteran was not given a permanent and total disability rating prior to the appellant having reached the age of 26.  His 100 percent rating in May 2001 was unequivocally not a permanent rating.  This was confirmed by the rating decision of February 2003.  It was not until the Veteran reported that his myeloma was terminal in 2004, and evidence was added to his claims folder to support that assessment, that his disability was found to be permanent.  The effective date for basic eligibility for DEA benefits was established as October 20, 2004.  This action was not challenged during the Veteran's lifetime.  

The Board understands the contentions made by the appellant.  Although her earlier applications for benefits are not of record, it would not change the outcome of this case.  According to the appellant her first application was made on the basis of the 100 percent rating assigned for the Veteran's disability in May 2001.  As has been shown, the May 2001 rating was not for a permanent and total disability.  Thus, even though the appellant was not yet 26 in May 2001, she was still not eligible for DEA benefits because the Veteran's status did not meet the necessary requirements at that time.

She said her second application was made several years later but before the Veteran's death in April 2006.  However, the date of her application would not matter because the Veteran was never found to have a permanent and total disability, as required by statute, at any time prior to the appellant reaching the age of 26.  

The Board's authority to grant the benefit sought by the appellant is restricted by the relevant statutes and regulations.  The Board must follow the applicable law and, as there is no legal basis for the appellant's claim, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the claim should be denied on the basis of the absence of legal merit). 

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), (codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and its implementing regulations, codified for education cases at 38 C.F.R. §§ 21.1031, 21.1032 (2011).  The Board notes that the RO failed to apprise the appellant of the provisions of the VCAA in this case.  However, VA's General Counsel has issued a precedential opinion, VAOPGCPREC 5-2004, that holds VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  As noted, the undisputed facts do not permit the grant of the benefit sought by the appellant.


ORDER

The claim of eligibility for education benefits under the Dependents' Educational Assistance program, Chapter 35, Title 38, United States Code, is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


